Per Curiam.
This action was brought by the respondents, to recover for damages to the clothing and to the sensibilities of respondent Margaret Westcott while a passenger upon one of appellant’s cars. These damages were inflicted by a four-months-old puppy, brought into the car by another lady passenger, and permitted by the conductor to remain there. Verdict was rendered in favor of the respondents, judgment was entered thereon, and from such judgment this appeal is taken.
A street car company has no right to carry dogs upon a coach that is set apart for passengers, and if it does so, and damage is caused by said dog, it must respond to the same.' There being no errors in instructions, or in the admission of testimony, the judgment is affirmed.